                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

SHEET METAL WORKERS’ INTERNATIONAL               )
ASSOCIATION, LOCAL NO. 73,                       )
                                                 )
             and                                 )
                                                 )
THE TRUSTEES of the SHEET METAL WORKERS          )
LOCAL NO. 73 PENSION FUND, SHEET METAL           )
WORKERS LOCAL NO. 73 WELFARE FUND; and           )
SHEET METAL WORKERS LOCAL NO. 73                 )               Case No. 18-cv-5500
ANNUITY FUND,                                    )
                                                 )               Judge Feinerman
             Plaintiffs,                         )
                                                 )               Magistrate Judge Finnegan
                                                 )
       v.                                        )
                                                 )
METAL DESIGN LLC, an Illinois Limited Liability  )
Company; and ONE METAL DESIGN CORP., an Illinois )
corporation,                                     )
                                                 )
             Defendants.                         )

                            Agreed Motion for Entry of Judgment

       Plaintiffs, Sheet Metal Workers’ International Association, Local No. 73, et al. (hereinafter

“Plaintiffs” or “Fund”) by and through their attorneys, Gregorio & Marco, Ltd. and Defendants

Metal Design, LLC and One Metal Design Corp. (hereafter “Defendants”) by and through their

attorney Burr E. Anderson, and Anderson Law Offices, PC hereby present this Agreed Motion for

Entry of Memorandum of Judgment and Entry of an Agreed Order as to Liability against

Defendants Metal Design, LLC and One Metal Design Corp. In support of their Motion, the parties

state as follows:

            1. Plaintiffs filed their lawsuit against Defendants Metal Design, LLC and One Metal

                Design Corp. on August 13, 2018.



                                                                                                  1
              2. Defendants retained counsel and filed their Answer to the Complaint on September

                  19, 2018.

              3. Counsel for Defendants has indicated that the Defendants are or have ceased

                  operations.

              4. The parties through counsel have reviewed the pending litigation and determined

                  that an Agreed Memorandum of Judgment and an Agreed Order as to Liability

                  should be entered to resolve the pending lawsuit.

              5. Attached to this Agreed Motion is a draft Order for entry of an Agreed

                  Memorandum of Judgment (Exhibit A) and an Agreed Order as to Liability

                  (Exhibit B). Such proposed Orders will also be submitted to this Court’s proposed

                  Order email.

              6. Once entered, the Orders will terminate the pending litigation.

        Wherefore, the parties request that Court enter the attached Agreed Memorandum of

Judgment and Agreed Order as to Liability against Defendants One Metal Design, LLC and One

Metal Design, Corp. and any further relief this Court deems just.


                                       Respectfully submitted,

Sheet Metal Workers’ International Association,               Metal Design, LLC and
Local No. 73, et.al.                                          One Metal Design, Corp.

BY:/s/ Michael J. McGuire                                     BY: /s/ Burr E. Anderson
Attorney for Plaintiffs                                       Attorney for Defendants


Michael J. McGuire
Gregorio & Marco, Ltd.
ARDC #: 6290180
2 North LaSalle Street, Suite 1650
Chicago, IL 60602
Ph: (312) 263-2343
Fax: (312) 263-2512

                                                                                                 2
